Citation Nr: 1445768	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  10-11 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in an April 1963 administrative decision which found that injuries sustained during a May 1962 motor vehicle accident were not in the line of duty.

2.  Whether there was CUE in a November 1981 rating decision which denied an increased rating for a nervous condition.

3.  Whether there was CUE in an August 1986 rating decision which denied entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).

4.  Whether there was CUE in a February 1987 rating decision which denied an increased rating for a nervous condition.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from August 1960 to October 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2010, the Veteran requested a Board hearing in conjunction with his appeal.  However, the Veteran's representative withdrew this request for a hearing in an August 2014 written statement.  38 C.F.R. § 20.704(e) (2013).  Therefore, the Board finds that all due process has been afforded the Veteran with respect to his right to a hearing.

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the Veteran's appeal.  A review of the documents in Virtual VA reveals a June 2014 Informal Hearing Presentation submitted by the Veteran's representative.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file contains no documents that this time.


FINDINGS OF FACT

1.  The April 1963 administrative decision that found that injuries that the Veteran sustained as a result of a motor vehicle accident in May 1962 were not incurred in the line of duty is final.

2.  In determining that injuries the Veteran sustained as a result of a motor vehicle accident in May 1962 were not in the line of duty, the April 1963 administrative decision was consistent with, and reasonably supported by, the evidence then of record, and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.

3.  The November 1981 rating decision, which was issued in December 1981, denied a claim for an increased rating for nervous condition and is final.

4.  In determining that an increased rating for a nervous condition was not warranted, the November 1981 rating decision was consistent with, and reasonably supported by, the evidence then of record, and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.

5.  An August 1986 rating decision denied entitlement to a TDIU and the Veteran subsequently appealed this decision.

6.  A February 1987 rating decision denied a claim for an increased rating for a nervous condition and the Veteran subsequently appealed this decision.

7.  A November 1987 Board decision denied a claim for an increased rating for  schizo-affective disorder and entitlement to a TDIU; such decision subsumed the August 1986 and February 1987 rating decisions.

8.  An October 2001 Board decision denied a motion to revise or reverse the November 1987 Board decision on the grounds of CUE.


CONCLUSIONS OF LAW

1.  The April 1963 administrative decision which determined that the Veteran's injuries sustained as a result of a May 1962 motor vehicle accident were not incurred in the line of duty is final.  38 U.S.C. § 4005(b) (1958) [38 U.S.C.A.         
§ 7105(c) (West 2002)]; 38 C.F.R. § 3.104 (1963) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013)].

2.  The April 1963 administrative decision, which determined that the Veteran's injuries sustained as a result of a May 1962 motor vehicle accident were not incurred in the line of duty, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 (2013).  

3.  The November 1981 decision that denied a claim for an increased rating for a nervous condition was not warranted is final.  38 U.S.C. § 4005 (1976) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013)].

4.  The November 1981 rating decision, which denied a claim for an increased rating for a nervous condition, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 (2013).  

5.  The August 1986 rating decision, which denied entitlement to a TDIU, was subsumed by the November 1987 Board decision, and the Board has no authority to consider whether there was CUE in that rating decision.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 3.105, 20.1104 (2013). 

6.  The February 1987 rating decision, which denied an increased rating for a nervous condition, was subsumed by the November 1987 Board decision, and the Board has no authority to consider whether there was CUE in that rating decision.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 3.105, 20.1104 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

However, with regard to the Veteran's claims of CUE, the VCCA does not apply.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect).  

II.  CUE in April 1963 Administrative Decision

The Veteran contends that the RO committed CUE in the April 1963 administrative decision which determined that the Veteran's injuries sustained as a result of a May 1962 motor vehicle accident were not incurred in the line of duty.  Specifically, he contends that the Judge Advocate General office had determined that such injuries were sustained in the line of duty and were not the result of willful misconduct.  Further, he contends that he received severance pay as a result of these injuries.

An April 1963 administrative decision determined that the injuries the Veteran had sustained as a result of a motor vehicle accident in May 1962 were not incurred in the line of duty and instead were due to his own willful misconduct.  At such time, the RO considered the Veteran's service treatment records, an undated civilian accident report, and a May 1962 private discharge summary.   In May 1963, and in conjunction with the denial of claims for service connection for a cerebral concussion and residuals of a compound fracture to the right jaw, the Veteran was advised of this decision and of his appellate rights.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In the instant case, in May 1963, the Veteran was advised of the decision and his appellate rights.  However, he did not enter a notice of disagreement as to RO's line of duty determination for injuries sustained as a result of a May 1962 motor vehicle accident.
  
Moreover, no new and material evidence regarding such matter was received within one year of the issuance of the April 1963 administrative decision.  See 38 C.F.R.    § 3.156(b) (when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).   Therefore, the April 1963 decision is final.  38 U.S.C. § 4005(b) (1958) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. § 3.104 (1963) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013)].

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id. Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo, 6 Vet. App. at 44.

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43. 

Where evidence establishes CUE, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied;

(2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and

(3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 24, quoting Russell, 3 Vet. App. at 313-14. 

To raise a valid claim of CUE, the Veteran must state, with "some degree of specificity," what the error is and also provide "persuasive reasons" why the result would have been manifestly different but for the alleged error.  An assertion that the adjudicators had "improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, 6 Vet. App. at 43-44 (1993).   It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.

Applicable law in effect at the time of the 1963 administrative decision provides that service connection will be granted for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military service.  However, no compensation shall be paid if the disability is the result of willful misconduct.  See 38 U.S.C. § 331 (1958).   "Willful misconduct" means an act involving conscious wrongdoing or known prohibited action (malum in se or malum prohibitum) involving deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n) (1963).

In reviewing all of the evidence on file, the Board finds no clear and unmistakable error of fact or of law in the RO's April 1963 administrative decision with respect to the line of duty determination. 


The evidence before the RO in April 1963, which was considered in the administrative decision, included the Veteran's service treatment records, a May 1962 civilian accident report, and private treatment records dated in May 1962.

An undated civilian accident report indicates that the Veteran was involved in a motor vehicle collision during which his car struck a fixed object in May 1962.  He was cited for traveling at a faster than reasonable speed and there were no witnesses to the collision identified.

A May 1962 private discharge summary indicates that the Veteran had been involved in an automobile accident, that he had been thrown from his car for a distance of 25 or 30 feet and that he had been brought to the emergency room in a state of unconsciousness.  The Veteran was diagnosed with a cerebral concussion.

A July 1962 service Clinical Board Report indicates that the Veteran had been admitted to the sick list in May 1962 following a motor vehicle accident while driving his car in an intoxicated state after having consumed more than his usual amount of alcohol.  He was noted to have been rendered unconscious and was thrown a distance of 25 to 30 feet from the car, and was admitted to a private hospital where he was found to have multiple contusions and that he manifested stupor and restlessness.  He subsequently developed memory lapses and paranoid delusions and in June 1962 was diagnosed with a severe schizophrenia reaction, paranoid type.  The Veteran was noted to have appeared before the Clinical Board in person.

An August 1962 service Physical Evaluation Board found that the Veteran was unable to perform his duties due to a physical disability that was the result of a basic schizophrenic reaction, paranoid type.  This disability was found to not be due to intentional misconduct or willful neglect.

An August 1962 service Physical Evaluation Board memorandum, which was addressed to the Veteran, indicated that he had been found to be unfit to perform his duties because of physical disability caused by a schizophrenia reaction, paranoid type.  This disability was found to have not been due to intentional misconduct or willful neglect.  In addition, it was noted that this disability was not ratable in accordance with the standard schedule for rating disabilities that had been in current use by the VA and referenced Code Number 9203-schizophrenia reaction, paranoid type.  The Veteran signed this memorandum, indicating that he accepted the prima facia findings.

A September 1962 Office of the Judge Advocate General Record of Proceedings of a Physical Evaluation Board indicated that the Veteran would be separated from service, that the associated VA Code number was "9203" and that the record of investigation resulted in a finding of line of duty/not misconduct.  The Board notes that VA Diagnostic Code 9203, which was in effect in September 1962, was applicable to schizophrenia, paranoid type.  See 38 C.F.R. § 4.130 (1962).

As noted, a CUE claim must be based on the evidence in the record when the prior decision was rendered.  Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001).  

The line of duty determination made by the RO was correct given the evidence at that time.  The determination was factually supportable by the record at that time, and both the positive and negative evidence of record were acknowledged.  It is apparent that the adjudicators reviewed the service treatment records in making a line of duty determination.  Importantly, judgments as to the credibility and probative value of individual items of evidence are inherent in the function of VA adjudicators.  In the instant case, the Veteran is primarily claiming CUE based on the evaluation of the evidence by the RO.  However, a disagreement with how a prior adjudication evaluated the facts does not establish CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995); Russell, supra. 

Accordingly, based on the evidence of record, the Board is satisfied that the RO decision was a fair exercise in judgment.  Although the Veteran contends that the evidence was inadequate to find that any injuries sustained as a result of a May 1962 motor vehicle collision were not incurred in the line of duty, the evidence of record clearly establishes that the Veteran had been traveling at a faster than reasonable rate of speed at the time of the motor vehicle collision.  Further, the 
July 1962 Clinical Board Report indicates that the Veteran was in an intoxicated state after having consumed more than his usual amount of alcohol at the time of the May 1962 motor vehicle collision.  For the above reasons, the Board does not find that CUE was committed.  In sum, based on the evidence at the time of the April 1963 administrative decision, there was no CUE.  Damrel, 6 Vet. App. At 245 (quoting Russell, 3 Vet. App. at 313-14); Wilson v. West, 11 Vet. App. 383, 386 (1998) (a determination that there is CUE must be based on the record and law that existed at the time of the prior adjudication in question). 

The Board notes the Veteran's argument that the Judge Advocate General found that his injuries related to the May 1962 motor vehicle accident had been incurred in the line of duty.  However, a review of the September 1962 Office of the Judge Advocate General Record of Proceedings of a Physical Evaluation Board indicates that the Veteran was to be separated from service due to an unspecified disability with the associated VA Code number of 9203.  A review of VA's Schedule for Rating Disabilities indicates that Diagnostic Code 9203, which was in effect in September 1962, was for schizophrenia, paranoid type.  See 38 C.F.R. § 4.130 (1962).  In essence, the Veteran was found to be unfit for duty was due to his schizophrenia, rather than injuries sustained in the May 1962 motor vehicle accident.  The Veteran's argument is therefore without merit.

Further, to the extent that the Veteran alleges that VA violated its duty to assist, failure to fulfill the duty to assist cannot be CUE.  Baldwin v. West, 13 Vet. App. 1, 5 (1999).  A Federal Circuit decision held that a failure to give a Veteran a proper medical examination did not constitute a grave procedural error.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).  Even if the error were not "grave and procedural," the deficiencies in the examination only leave an incomplete record rather than an incorrect one and are thus not CUE.  Caffrey v. Brown, 6 Vet. App. 377 (1994). Moreover, it is not certain that this evidence would have clearly and undebatably changed the outcome.  See Damrel, supra; Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997).

In light of the foregoing, the Board concludes that the correct facts, as known at the time, were before VA adjudicators who determined that injuries the Veteran sustained as a result of a May 1962 motor vehicle accident were not incurred in the line of duty and that the statutory and regulatory provisions extant at the time were correctly applied.  The Board finds that there was no error which was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Accordingly, the appeal must be denied for the aforementioned reasons.

III.  CUE in November 1981 Rating Decision

The Veteran contends that the November 1981 rating decision improperly denied his claim for an increased rating for his nervous condition without VA affording him a proper examination or examinations.  He further contends that had such examinations been conducted, he would have been awarded an increased rating.

The Veteran's claim for an increased rating for his service-connected nervous condition was denied in a November 1981 rating decision, which was issued in December 1981.  The Veteran was advised of the decision and of his appellate rights in December 1981.  However, he did not enter a notice of disagreement as to the assigned rating.   Moreover, no new and material evidence regarding such matter was received within one year of the issuance of the November 1981 rating decision.  See 38 C.F.R. § 3.156(b) (when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period); see also Bond, supra; Roebuck, supra; Muehl, supra.  Therefore, the November 1981 rating decision is final.  38 U.S.C. § 4005(c) (1976) [38 U.S.C.A.   § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980) [38 C.F.R.      §§ 3.104, 20.302, 20.1103 (2013)].
 
While the Veteran has contends that the RO committed CUE in failing to afford him an additional VA examination or examinations, "(b)road-brush" allegations of "failure to follow the regulations" or "failure to give due process" are insufficient to establish CUE.  See Fugo, 6 Vet. App. at 44.  In this vein, the Board calls attention to Cook, supra, in which the Federal Circuit emphasized that a purported failure in the duty to assist cannot give rise to CUE nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.   In sum, the Court has held that the failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey, supra.   As such, in the instant case, failure to provide the Veteran a VA examination or examinations cannot constitute CUE.   Accordingly, the appeal for CUE in the November 1981 rating decision must be denied.

IV.  CUE in the August 1986 and February 1987 Rating Decisions

An August 1986 rating decision, which implemented a July 1986 Board decision awarding a 30 percent rating for service-connected schizophrenia, also denied a claim of entitlement to a TDIU.  The Veteran subsequently appealed this decision to the Board.

A February 1987 rating decision, which was issued in March 1987, denied the Veteran's claim for an increased rating for a nervous condition.  The Veteran subsequently appealed this decision to the Board.  

A November 1987 Board decision denied the Veteran's claim for an increased rating for schizo-affective disorder and entitlement to a TDIU.

In May 1999, the Veteran's wife, as his fiduciary, filed a motion for revision or reversal of the November 1987 Board decision on the grounds of CUE.  She submitted written argument in support of her motion.  The Board denied the motion to revise or reverse the November 1987 Board decision on the grounds of CUE in February 2000.  However, by Memorandum Decision issued in March 2001, the Court vacated and remanded the Board's February 2000 decision due to the holding of Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000) that invalidated specific statutory pleading requirements.  The Board again denied the motions to revise or reverse the November 1987 Board decision on the grounds of CUE in October 2001.

The Board notes that an RO decision that is appealed to the Board is not final but, rather, is considered to have been subsumed by the Board decision, which the final decision.  No claim of clear and unmistakable error is authorized by of law except as to an RO decision which is final and binding.  38 C.F.R. §§ 3.105(a), 20.1104; see Duran v. Brown, 7 Vet. App. 216 (1994). 

In a case where an RO decision has been subsumed by a subsequent Board decision, the claimant "may not challenge the original RO determination as containing [CUE], but must proceed before the Board and urge that there was [CUE] in the Board decision that subsumed the unappealed RO determination."   Brown v. West, 203 F.3d 1378, 138 (Fed. Cir. 2000); Manning v. Principi, 16 Vet. App. 534, 540 (2002).  In Brown, the Federal Circuit reasoned that "the rationale for that rule is that it is improper for a lower tribunal (the RO) to review the decision of a higher tribunal (the Board)."  203 F.3d at 1381. 

The Board has no legal authority to revise a rating decision which did not become final except as subsumed in a Board decision.   38 U.S.C.A. § 5109A.   In the absence of legal authority to review such a claim, the Board has no jurisdiction to revise rating decisions dated in August 1986 and February 1987, which were appealed and subsumed into a November 1987 Board decision.  The claim to review the August 1986 and February 1987 rating decisions on the basis of CUE therefore must be dismissed as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, as opposed to the facts, is dispositive of the claim, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).  


ORDER

The April 1963 administrative decision, which determined that injuries sustained during a May 1962 motor vehicle accident were not in the line of duty, was not clearly and unmistakably erroneous, and the appeal is denied.

The November 1981 rating decision, which denied a claim for an increased rating for a nervous condition, was not clearly and unmistakably erroneous, and the appeal is denied.

The claim for CUE in an August 1986 rating decision, which denied entitlement to a TDIU, is dismissed.

The claim for CUE in a February 1987 rating decision, which denied an increased rating for a nervous condition, is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


